Little, J.
Drake and others presented to the judge of the superior court of the Flint circuit a petition setting out the following facts: Petitioners are citizens, taxpayers, and registered voters of Spalding county. On the 19th day of October, 1899, an election was held in said county under the local option law. At the election a majority of the votes was cast in favor of the sale, and the managers of the election made returns to the ordinary, and it was the duty of that officer to immediately consolidate the vote and declare the result-of the election. Certain persons (naming them) have filed with said ordinary a paper claiming to be a contest of the election, in which are set out various grounds, and a prayer that the ordinary hear the grounds of the contest therein made. The ordinary, on receiving such paper setting out the grounds of the contest, refused to consolidate the return and declare the result. The ordinary also refused the motion of petitioners to dismiss the contest, but held and decided that he had juris*401diction to judicially hear evidence and pass upon all the grounds of the contest. The petitioners allege that the ordinary has no legal authority or jurisdiction to hear evidence touching such contest, nor to-pass any order or judgment thereon ; that such pretended contest does not contain the names of one tenth of the voters voting at the election; and that it is not in form or substance such a contest as would authorize the ordinary or any other court to hear the same. Thereupon the petitioners prayed that the writ of prohibition should issue, directed to said Drewry, ordinary, prohibiting him from hearing and passing upon said contest, and that he be prohibited from opening the ballot-boxes and counting the votes therein, etc. After considering the petition, the judge of the superior court refused to grant the writ of prohibition, and to' such refusal the plaintiffs excepted.
The only question raised for our determination is, whether under the provisions of sections 1541 et seq. of the Political Code, which embody the local option law, the ordinary of a county has jurisdiction to hear and determine questions affecting the fairness and legality of such an election, on a contest made before him. This court has found it necessary on more than one occasion to consider the question here made, without having determined the same; and in the case of McMillan v. Bell, 105 Ga. 496, it took occasion to say that some of the provisions of the code in relation to such contests were involved in so much obscurity and uncertainty that it is difficult, if not impossible, to ascertain their true intent and meaning, and it was suggested that such provisions needed legislative revision. Without any legislative action in this direction, we are now called upon to construe and, if possible, harmonize those sections of this law which in the consideration of that case we found to be apparently so inharmonious. In doing so we call to our aid certain rules for the construction of statutes, which have been laid down for ascertaining the proper meaning to be given to their various provisions.
Citing 38 N. J. Law., 64; 9 Cow. 437, Mr. Sutherland in his work on Statutory Construction, §325, says: “Every part of a statute must be viewed in connection with the whole, so as *402to make all its parts harmonize, if practicable, and give a sensible and intelligent effect to each. It is not presumed that the legislature intended any part of a statute to be without meaning.” It is also a well-recognized rule to be adopted in the construction of statutes, that general words should receive a general construction, unless there is something in the statute to restrain them. In the case of State v. Atkins, 35 Ga. 319, it was said that, “in order to arrive at the intention of the lawgiver, the whole and every part of the statute should be considered in determining the meaning of any of its parts; taking the words to be understood in that sense in which they are generally used by those for whom the law was intended, and discarding all subtle and strained construction for the purpose of limiting or extending their operation or import.” It is provided by section 1545 of the Political Code, and as a part of the local option law, that “ All managers of elections held as by this Article provided shall . . deliver one list of the voters, . ballots, and tally sheets to the ordinary, who shall carefully consolidate the returns, and decide all questions and contests arising under elections held by virtue of this Article.” It is further provided by section 1546 of the same code that, “Within twenty days from the day on which the ordinary declares the result, one-tenth of the number of voters having voted at such election may petition the superior court, setting out plainly and distinctly the cause of contest, when, if the cause set out is such as impeaches the fairness of the election,, or the conduct of-the ordinary, the judge shall grant an order directed to three justices of the peace of the county, requiring them to recount the ballots on a given day, and report the result to the next term of the superior court of that county, or the term of the court to which the petition may be returnable, at which term the case shall be heard.” It is further provided in this section that, “If the election shall appear to have been fraudulently conducted, or the votes fraudulently counted, the judge shall have power to declare the result and overrule the action of the ordinary in the premises.” It seems, from a literal reading of these two sections, that as a matter of law two contests of an election held under the local option law are pro*403vided. But it is urged in behalf of the plaintiffs in error, that the words in section 1545, which authorize the ordinary to decide all questions and contests, only vest in that officer authority to hear such questions and contests as under the general laws of the State are vested in the managers of elections; and we are cited to section 72 of the Political Code, as prescribing those questions and contests. Attention, however, is called to the fact, that the section cited refers to the elections of officers for the administration of the government, and provisions for contesting the election of any one of the persons declared to be elected are expressly made, by statute, essentially different from the provisions in the case of elections under the local cption laws. In the cases contemplated by that section, the managers consolidate the returns, and contests which involve the fairness of the election, or which seek to reject illegal votes, are by the statute provided to be made after the vote has been consolidated and the result announced. There is, under section 72, but one provision which may be regarded as a question which'the managers of elections may decide. After providing that the election shall be held by ballot, and the method of receiving the ballots, and providing for challenges, and giving the managers power to preserve order, and prescribing the method of the returns and the consolidation of the votes, it is provided that: “ If any voter shall vote who has not paid his taxes, and been registered, his vote shall be illegal, and the commissioners who consolidate their returns of the election «hall not count such votes in making out the returns.”
In cases of elections under the local option laws; the words used in the code make it imperative that the ordinary shall decide all questions and contests. These are very much broader in signification than those which direct the commissioners to reject from the returns the ballot of an illegal voter. Fairly interpreted, they imply that the ordinary shall not only reject illegal votes, but shall make an investigation in the nature of .a judicial proceeding on the merits of such questions, affecting the final result, as may be brought before him. It will also be found that, by the provisions of section 72, the managers or superintendents shall not examine the ballots, but shall de*404liver them carefully sealed to the clerk of the superior court, that the latter officer shall retain the same until after the next term of the superior court, when, if a contest is not begun, the ballots shall be destroyed, etc.; evidently showing that it was not intended, by the terms of the section which gives the commissioners the right to reject from the returns an illegal vote, or contemplated, that those officers should have any power in relation to a contest; while the provision which we are considering, in terms, makes it the duty of the ordinary, after the ballots, tally-sheets, and list of voters have been returned to him, to decide all contests, that is to say, where the result of the election for any supposed legal cause, either of law or fact, comes into dispute- — -is called in question, the ordinary shall decide the questions thus raised, and the duty to decide must .carry with it the antecedent duty of hearing. It is further contended that no contest can be instituted except after the result has been declared. This position, however, can not be tenable. It must be borne in mind that this is a special election to determine simply whether a regulation forbidding the sale of spirituous liquors shall be enforced within agiven county, thus differing essentially from an election of State or county officers. It is made the duty of the ordinary to declare the result, and he by the words of the act is directed to hear all questions and contests. Necessarily the result referred to is the true result. After having declared the result, no power is given to him to set it aside. On the contrary, the result as declared must stand, unless set aside in a manner which we will presently consider. It must then be true that, with-the power of deciding questions and contests given, and it being made his duty to declare the result, the questions and contests must be determined antecedently to the declaration of the vote or result of the election. See Dyson v. Pope, 71 Ga. 209. The main contention upon which the case of the plaintiffs in error must rest, if there is any merit in it, is, that the jurisdiction to entertain a contest of an election under the local option law rests, by the statute, in the superior court and not in the ordinary ; and in furtherance of that view it is claimed that if it be held that the ordinary has jurisdiction to entertain a con*405test, then provision is made for two contests of the same election. It is further urged, notwithstanding the language used in section 1545 of the Political Code, conferring the power on the ordinary to decide questions and contests, that necessarily the jurisdiction of that officer is limited to ministerial acts, because full provision for the contest is made, in the subsequent section, by petition to the superior court. When we look to the terms of the act, however, as-embodied in the statutes, we find it not only plainly written, that the ordinary shall decide all questions and contests concerning the election, and that it is his duty to declare the result, but the statute prescribes that if the result of the election thus declared is against the sale, the ordinary shall publish the same in the newspaper in which notice of the election was given, and the provisions of the act shall take effect as soon as the publication directed has been made. Hence it would seem logically to follow, that whatever questions and contests the ordinary is empowered to hear must he heard and determined anterior to a declaration and publication of the result. It is hardly reasonable to insist that the act should take effect as soon as the publication of the result has been made, and that no license to sell liquors shall be granted after such publication, when in fact the result is in doubt and dependent upon the questions and contests to be decided after such publication. Again,' the provision of the next section of the code is, that within twenty days from the day on which the ordinary declares the result, one tenth of the number of voters having voted at the election may petition the superior court on grounds which impeach the fairness of the election or the conduct of the ordinary. What conduct? Surely not that of a ministerial officer whose duty it is to simply aggregate the number of votes as returned by the managers of the election. When the statute, in this connection, gives to the superior court a right to review the conduct of the ordinary, such language necessarily implies a review of the action of that officer, and it necessarily follows from the context that the conduct to be reviewed relates to his decision on such questions and contests as may have arisen before him.
Again, it is directed by the act that the superior court may *406review such conduct, and in doing so may require a recount of the ballots by three judicial officers of the county; evidently implying that any count of the ballots which may have been' made by the ordinary in his decision of the questions and contests made before him shall, on a proper case made, not be accepted as final, but that the superior court, in order to determine the truth as to the vote, may have the ballots recounted. Now, it will not do to say that such recount refers to the consolidation of the votes cast at the various precincts, for a consolidation of the votes does not involve a count of the ballots —a contest may do so,— and, as has been seen, by the provisions of the act the ordinary shall not only carefully consolidate the returns made to him, but shall also decide questions and contests. Further than this, it is provided that the ordinary shall have ten days notice of the filing of the petition. If this is a mere contest as to the result of the election which has been held, why is the ordinary to be given notice of the filing of the petition? As a judicial officer, it is to be presumed that he stands impartial, and it seems to us that the only reason for giving to that officer notice of the filing of the petition is, that he may have an ’opportunity of defending his action in deciding the questions and contests which were made before him, and defending himself against charges of fraud and corruption in a case where his action is directly in issue, as well as to furnish the court the reasons for his action ; for the last paragraph of the section declares that if the election appears to have been fraudulently conducted, or the votes fraudulently counted, the judge of the superior court shall have power to declare the result and overrule the action of the ordinary in the premises. It would seem, in view of the words of the act fixing the duties of the ordinary, taken in connection with the declai’ation that if on investigation had in the superior court it appears that the votes were fraudulently counted the judge shall have power to overrule the action of the ordinary, that necessarily the fraudulent count of the votes in the first instance refers directly to the action of the ordinary. Now, if this reasoning be correct, then both of these provisions of the code can stand in entire harmony, that is to say, that when in the first instance *407the ordinary comes to consolidate the returns, he shall decide all questions and contests made before him at that time, that, having done so, he shall declare the result, make publication of the same, and immediately thereon the act takes effect, and no license for the sale of liquors shall thereafter be granted; but, notwithstanding his publication and putting in force the prohibitions named in the act, if within twenty days as many as one tenth of the voters allege causes which impeach the fairness of the election or the conduct of the ordinary in his determination as to the result of the election, the fairness of such election and the conduct of the ordinary in the first instance may be reviewed, and as a result of such a review, if the election has been fraudulently conducted, or the ordinary has unfairly acted, a power is given to the judge to overrule such action of the ordinary and to declare the proper result. This seems to be the scope of the act, and expresses the intention of the lawmaking power. It is a well-settled rule that in ascertaining the purpose and intention of the legislature in the enactment of a law, if such intention is not clearly expressed in the statute, the court will take notice of the history of the terms of the statute when it was enacted. 3 How. 9; 91 U. S. 72. As said by Mr. Sutherland in his work on the Construction of Statutes, 383 : “ It is needful in the construction of all instruments to read them in view of all the surrounding facts. To understand their purport and intended application, one should, as far as possible, be placed in a situation to see the subject from the maker’s standpoint and study his language with that outlook. Statutes áre no exception.” Citing 108 U. S. 526; 94 Pa. St. 450; 4 N. Y. 140.
It appears from the journals of the General Assembly of Georgia, at a session held in July, 1885, when the act from which the sections of the code which we have been considering were codified was passed, that the original act was introduced and passed in the Senate; that it passed the House by a substitute, and went to the Senate for consideration by that body; that when the 4th section of the substitute was reached, it did not contain the provisions which authorized a review by the superior court, but did contain the direction to the ordi*408nary to hear and determine contests, and that an amendment was offered to that section in the Senate, providing for this review of the fairness of the election and the conduct of the ordinary by the superior court. The original amendment to this section provided that such review might be had on the petition of any qualified voter. This amendment was itself amended by striking out the words “any qualified voter” and inserting in the place thereof the words, “ one-tenth of the number of voters having voted at such election.” . Senate Journal, 1885, p. 41. This amendment to the amendment was agreed to, and the substitute of the House, as amended, was passed by the Senate. Senate Journal, 1885, p. 3 09. So that it appears, that when the substitute for the original Senate bill was passed by the House and came up in the Senate, it did not provide for a review of the fairness of the election and the conduct of the ordinary by the superior court, but that section 4 only provided, in relation to contests, that the ordinary should decide all questions and contests arising under the election; that the Senate amended this section, not by striking out or changing the powers given to the ordinary, but by simply adding thereto a provision which authorized the superior court, on the petition of one tenth of the voters, to investigate the fairness of the election and the conduct of the ordinary; and the amendment thus offered and adopted is the provision which we now find in our code, without change. No proposition was made to curtail, qualify, or explain that portion of the 4th section which made it the duty of the ordinary to hear contests, but to this was simply added this provision for a review. If, therefore, we can arrive at the intention of the lawmakers by reading this law in view of the surrounding facts, we are constrained to rule that the powers given to the ordinary must be construed to be entirely independent of the p>ower of the superior court to entertain jurisdiction and review the fairness of the election. When properly construed, the conflict between the two sections is more imaginary than real, and the true construction of the act in relation to contests must be, that the ordinary is given jurisdiction, when he goes to consolidate the vote, to hear all questions and to determine all contests which may *409be .made before him concerning the fairness and legality of the election; that notwithstanding his determination, and without regard to the published result, if subsequently a considerable number of those who voted in the election, not less than one tenth, should in a petition to the superior court assign causes, whether made before the ordinary in the first instance or not, why the election was not fairly conducted, or why the ordinary had improperly acted and proclaimed the wrong result, the superior court might take up these questions, in the interest of fairness and justice, and on proper evidence might overrule the action of the ordinary, and declare a different result; and further, that the superior court has this jurisdiction even when no contest is made before the ordinary, or, if made, then on the same grounds as there urged, or different ones. Thus interpreting these provisions of our code, it must be held that the ordinary of Spalding county has jurisdiction to determine the contest made before him, and, having such jurisdiction, the judge of the superior court committed no error in refusing to grant the writ of prohibition.

Judgment affirmed.


All the Justices concurring, except Fish and Lewis, JJ.